 PAINTERS UNION NO 76Brotherhood of Painters,Decorators and PaperhangersofAmerica,UnionNo 76,and Gomez Painting &DecoratingCo Case 17-CP-106May 13, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn January 19, 1970, Trial Examiner Stanley N Ohlb-aum issued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in certain unfairlabor practices alleged in the complaint and recommend-ing that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's DecisionThereafter, the Charing Party filed exceptions to theDecision and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Deci-sion, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions,and recommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct,as amended,theNationalLaborRelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner,and hereby orders that the com-plaint be,and it hereby is, dismissed in its entiretyTRIAL EXAMINER'S DECISIONIPRELIMINARYSTATEMENT,ISSUESSTANLEY N OHLBAUM, Trial Examiner This proceed-ing under the National Labor Relations Act, as amended(29US C Sec 151,etseq ),on complaint of theBoard's Regional Director for Region 17 (Kansas City,Missouri) dated October 22, 1969,' based upon a chargefiledwith him on September 24 by the above ChargingParty (Gomez) was tried before me in Wichita, Kansas,on November 20 The basic issues are whether Respon-dentUnion has, in violation of Section 8(b)(7)(C) ofthe Act, picketed the Charging Party for over 30 dayswithout filing a representation petition under Section9(c) of the Act, in order to force or require the ChargingParty to recognize or bargain with it on behalf of employ-ees of the Charging Party, or to force or require thoseIAll dates herein are unless otherwise specified 1969405employees to accept or select a labor organization tobargain for them collectivelyUpon the entire record' and my observations of thetestimonial demeanor of the witnesses, I make the follow-ingFINDINGS AND CONCLUSIONSIIPARTIES, JURISDICTIONAt all material times Respondent Union had beenand is a labor organization within the meaning of Section2(5) of the Act At thesame times,the Charging Partyhas been a Kansas proprietorship engaged in the paintingand decorating business,with its principal office andbusiness place in Wichita,Kansas, rendering servicesvalued over$50,000 annually for customers in Kansas,who in turn sell goods and render services valued over$50,000 for customers located outside of KansasIfind that at all said times the Charging Party hasbeen and is an employer engaged in commerce withinthemeaning of Section 2(2), (6), and(7) of the Act,and that assertion of jurisdiction in this proceedingis properIIIALLEGED UNFAIR LABOR PRACTICESA FactsasFound'Gomez (Charging Party) is essentially a house painteror residential painting contractor, with emphasis if notnear exclusivity upon small (1 and 2-family) privatehomes Gomez is not unionized and concededly doesnot payunionscaleIt is undisputed that the Union(Respondent) is not the certified bargaining representa-tive of any of Gomez's employees and that it has atno time filed a petition for that purpose under Section9(c) of the Act The Union is a Wichita painters localhaving numerous union contracts arising from its collective-bargaining representational statusThe Union hasnever sought nor does it now seek to unionize housepainters, including Gomez, who have essentially limitedthemselves to small residential homes Instead, the Unionhas restricted its organizational-recognitional efforts topainting contractors or subcontractors engaged in commercial (e g , office building) or other large area ormass unit (e g , garden-type apartment community) con-struction projectsWhen, therefore, in July and subsequently (1969) theUnion learned that Gomez was doing the painting attwo large Wichita construction projects otherwise exclu-sivelyunion (or practically so)-the "Builders" orYHearingtranscript as corrected in accordance with Charging Party sundated motion accompanying its posthearing brief served on December12which is hereby granted without opposition and in respect toother obvious and typographical errors as shown in Appendix [Appendixomitted from publication ]3Based uponthe composite testimony of all witnesses to the extentcreditedcontradictions and inconsistencies being resolvedas here setforth considering the record as a whole including exhibits and testimomal demeanor 406DECISIONSOF NATIONALLABOR RELATIONS BOARD"Meridian" project and the "Amortibanc" or "GarveyBuilding" project-the .Union became concerned. Theprojectsin questionwere large-scale construction pro-jects of Garvey Enterprises. The Builders or Meridianproject consisted of a large, low rental,massproducedgarden-type apartment community in Wichita, coveringan area 4 or 5 blocks long and, about 1 t blocks wide,4whereas the Amortibanc or Garvey Building projectwas a Wichita office building. At each of these projectsGomez employed about a half dozennonunionpaintersat less than union scale; at Builders (Meridian) commenc-ing in June or July, and at Amortibanc (Garvey Building)commencing in September or October.Distressed over Gomez's apparent substantial expan-sion out of small-scale residential housepainting (withwhich the Union was not concerned),into large-scalecommercial or commercial-type,painting operations (i.e.,at the described Builders and Amortibanc projects),with which the Union was very much concerned becauseof the feared impact upon the Union's existing areawage scales and standards applicable to such construc-tion,s the Union on July 14 dispatched a letter to Gomezstating that since its wages and working conditions werebelow those comparably paid and assured to union paint-ers, an "informational picket" or handbilling might takeplace at the Builders (Meridian) jobsite in order topublicize the "unequal wages and working conditions."The letter expressly pointed out:We are not asking anyone to quit their employmentor to cease doing business with anyone else. Wedo not claim to represent your employees nor arewe attempting to.Gomez did not respond to this letter., However,according to Walter Gomez (Gomez's principal), on July16he encounteredUnionBusinessRepresentativeAbbott at a local tavern and (in Gomez's words) "askedMr. Abbott what he meant by the' letter that he wroteme. He replied that I was too cheap and said thatwas too big a project for me to be doing unless Ijoined the union . . . I just laughed and left." Abbottdeniesany such conversation with Gomez. Inasmuchas there is no corroboration of any kind, and I haveno rational basis for selecting the testimony of Gomezas a directly interested witness over that of Abbott,nor did my testimonial demeanor observations tip thescale in Gomez's favor in this regard, my mind wasleft unpersuaded by Gomez. In view of Abbott's strongdenial, there is lacking the requiredbasis insubstantialcredible evidence to support a finding that this conversa-tion as alleged by 'Gomez (the Charging Party, in effectcarrying the burden of proof) in fact occurred. It is'Suchconstruction is not considered to be "residential" in thesame sense as the small I- or 2-family homes to which Gomez, andsimilar nonunion painting contractors,had previously essentially restrict-ed their operations without union cercern'Union Business Representative Abbott's testimony indicates thattheUnion exercised vigilance over the maintenance of its hard-wonarea wage scales and standards in commercial and commercial-typeconstruction, evidenced by its having conducted informational picketingon the occasion of noncompliance therewith(including another low-rental housing project in the previous year, 1968), and a 45-day strikefrom April 1 to May 16, 1969, to maintain those scales and standardstherefore found that it has not been established bysubstantial credible evidence that Abbott made' theremarks thus attributed to him by Gomez, or that thedescribed conversation occurred. ,On July 21, through a single picket the Union com-menced picketing one of the three Builders project job-site entrances, with a sign reading:Gomez Painting and Decorating Co. has wagesand working conditions on this job that do notequal this area's wages, hours, and working condi-tions obtained by Painters Local Union No. 76,AFL-CIO. We are not asking anyone to quit theiremployment or cease doing business with anyoneelse.The picketing lasted for about an hour (9-10 a.m.),resultingin employees of subcontractors other thanGomez leaving the jobsite, after which Gomez "decidedto pull my [Gomez's] guys off of the job." That evening(i.e.,after the picketing had ceased), on advice of hiscounsel, Gomez established for his employeesa separateentrance to the jobsite by emplacing at one of thethree entrancesa sign stating,"This entrance is forGomez Co.'s employees only. All others use the otherentrance." On the following day, July 22, a union picketagainappeared,limiting himselfto the Gomez separateentrance. Again, however, although the Gomez separateentrance was "approximately two blocks" away fromthe other entrances,' employees of other subcontractorsleft their jobs and thereupon Gomez instructed hisemployees to leave. Seeing Abbott seated in a car nearby,Gomez approached and asked him what he wanted.Abbott responded that he did not want anything. Gomezpersisted. According toGomez,Abbott then remarked,"I told you once that you weregoing to, have to get,right to do this job.-Either join the unionor I'm^going,to run you out of town." (On cross-examination Gomezadded that he also told Abbott that "I ' [Gomez] waspaying what I though I had to pay." According toAbbott,however, he told Gomez that "I [Abbot] hadsent him [Gomez] a letter explaining this or he couldread the picketsign.This is the way I explained it.He asked me if I was trying to break him and I saidno.He also referred to the fact that he was payingthe wages the government specified and this was goodenough. Then he went on to say he could go to KansasCity or call Kansas City and get that picket takenoff. I said, 'Well, for crying out loud, do it. If I amviolating the law, I don't want to have a picket onthere anyway.' This was the extent of our conversation."Abbott flatly denies that he told Gomez he was "goingto have to get right" or that he was "going to haveto join the union or [Abbott] would run him out oftown," or anything like that. Again thus faced withan irreconcilable conflict of testimony between twodirectly interested witnesses who were the only partici-"Testimony of General Counsel's witness Schaeffer, job superintend-ent of the general contractor at the Builders project, a disinterestedwitness. The Gomez separate entrance is, however,said to be"visible"from the other entrances and from the other employees'work placesThere is no allegation of unlawful secondary activity here involvingany other employer or employee PAINTERS UNION NO.76pants to the conversation, with no corroboration ofany kind, and testimonial demeanor comparisons beingunassistive in Gomez's favor, I am left with no rationalbasis for preferring and crediting.Gomez's version overthat of Abbott, and therefore no basis of substantialcredible evidence to support a fact finding that theconversation as described by Gomez actually occurred.Under the circumstances, I again find that it has notbeen established by substantial credible evidence, asrequired, that the conversation as described by Gomezin fact occured."Picketing," or at any rate mere sitting in a carby a union emissary prepared to picket if necessary(i.e.,only if Gomez employees worked), but with nosign visible, "occurred" thereafter, on a sporadic orintermittent basis at the Builders project for a fewmore days.' It is conceded that at all times after theGomez separate entrance was established, any picketingthat occurred was confined to that entrance.Gomez started painting the Amortibanc (Garvey Build-ing) project, also with nonunion painters at rates con-cedely below union area scale, early in September.After dispatching to Gomez on September 22 a lettersubstantially identical to its July 14 letter concerningthe Builders project, on September 23 the Union, like-wise through a single picket carrying the same signas at the Builders project in July, picketed the Amorti-banc project, at its then only entrance (at the frontof the construction site). Thereupon, employees of othersubcontractos left their jobs and later in the day Gomezordered his own employees off. Gomez then startedworking nights, until early October, when he resumedworking, days. The union picket reappeared on the morn-ing of October 8, at the Amortibanc project, for lessthan '1 hour, through UnionBusinessRepresentativeAbbott picketing at the only entrance to the project.After other subcontractors' employees left their jobs,Gomez ordered his employees off. When Garvey VicePresident of Construction Doll informed Abbott (who,as indicated, was the picket on this occasion) that theGomez painters were no longer on the job, Abbottdiscontinued picketing and most of the employees ofsubcontractors other than Gomez returned to work.Thereupon, Gomez resumed working nights until mid-October, at which time a second, separate entranceforGomez employees was established at therearofActual dates and times ofallof the picketingormeresittingin acarwithout picketing and without any signbeing visible,at theBuilders project, were'Date(1969)7-217-227-237-247-25407the Amortibanc project." The only subsequent occasionon which that project was picketed by the Union wasfor about a half-hour on October 17;9 limited to theGomez separate entrance there, when employees ofneitherGomez nor any other subcontractor left thejob.UnionBusinessRepresentative Abbott, along withGomez and other painters, who is apparently a steadycustomer, of Ziz-Zag Tavern, a local bar said to befrequented by painters, has talked with Gomez (as wellas with other painters, including employees of Gomez)on and off on various occasions prior to the eventswhich have been described, on general subjects-charac-terized by Abbott as "beer-joint conversations"- ofinterest to painters, including their earnings.10 In thispainters'"hangout" ' (characterization conceded byGomez), Abbott had also regularly encountered andspoken to Billy Ramsey, a Gomez employee who, testify-ing here as General Counsel's witness, stated that hewas told by Abbott there in the fall of 1969 that "ifI [Ramsey] joined the union he [Abbott] could get memore money." Ramsey conceded, however, that hehas known Abbott for some years and that this wasno more than "normal conversation . . . not unusual,"which had also occurred "before this"; and, indeed,thatAbbott has been saying that "to me [Ramsey]ever since I have seen him [Abbott]." Ramsey furthertestified that on one occasion, after he told Abbottthat Gomez had not started yet on the GarveyBuilding(Amortibanc project), Abbott "said he wasgoing tothrow a picket on it and make a nice fellow out ofWalt Gomez." Ramsey conceded that Abbott has atno time indicated to him that he was out to organizeor unionize Gomez's business operation; and that Abbotthas at no time asked Ramsey to speak to other Gomezemployees about Union representation. No other Gomezemployee was produced to testify that he was at anytime in any way solicited by Abbott or anybody elseto join the Union or any other labor organization. Abbottreadily conceded frequent casual or indolent tavern talkwith Ramsey in the past to the effect that he could"make you [Ramsey] richer,' and stuff like this, youknow," with Ramsey apparently ruggedly determinedto stay as he was. Abbott indicated that if Ramseyhad at any time joined the Union, he "would haveto have put him [Ramsey] on another job." Not disputingthat he had made the remark to Ramsey that he wanted9Untilthis time,the only entrance to the Amortibanc project wasat thefrontof the jobsite.6Actual dates ofallof the picketing(ormere car-sitting withoutTimepicketing and without a visible sign) at the Amortibanc project were,9-10 a mDate(1969)Time8 hours9-2310am-1205pm &1235-6 hours3:25 p in6 hours21/1 hours10-810-1711.05 - 11:55 a in10-10:35ain7-2810 a m -12 m10 Indeed,in the course of one of these evidently friendly "beer-8-6830am-3pmjoint" exchanges-undisputed by Gomez-Abbott,handling his cardAccording to testimony of Builders project Job SuperintendenttoGomez's son in Gomez'spresence,told the son that "as soonSchaeffer,a disinterested witness ofGeneral Counsel,the only occasionas [you] served your apprenticeship,your daddy wouldn'twant youron which he observed actual picketing(as distinguished from merewages " This incident,providing a flavor of the relationships amongsitting in a car with no sign visible)was onJuly 22,and limitedthe parties,was volunteeredby Abbottduring his testimony,and Generalto the Gomez separate entranceCounsel hasplaced no reliance thereon here 408-DECISIONSOF NATIONALLABOR RELATIONS BOARD"to make a nice fellow out of Walt Gomez;"Abbottswore credibly-thatwhat he meant by that expressionwas that"maybe this type of advertising,maybe thispersoh'[Gomez] will pay a good scale or union scale"so that he would"not [be]lowering our[union payscale]standard.Abbott persuasively and, to my observation, convinc-ingly denied that he has at anytime inany way indicatedthat he wanted Gomez to sign a union contract orbecome unionized. Nor is there any substantial evidencethat the Union ever mounted anything resembling anorganizational drive or campaign here. Abbott crediblyswore that the Union's purpose in picketing under thedescribed circumstances was that "This is the onlyway I know to. advertise to the public that we havepeople lowering our.standards." Explaining, Abbott tes-tified: "Mr. Gomez is a house [emphasis supplied] paint-er. I mean that most of his work is residential whichthe union doesn't cope with residential because of scalesand everything are so low.- Union contracts don't gointo this area or field of work." According to Abbott,theUnion had never picketed and hasno intentioriof'picketing such "residential" jobs; but with Gomez'sdescribed expansion into large-scale commercial paintingoperations, the Union's prevailing area wage scales andmembers' livelihood were imperiled: "Thi's is the wholething right there because commercial work is wherewe make our living. We just came off a 45-day strike[April 1-May 16, 1969] to get better wages and if thisbreaks down, we will all be working for what he [Gomez]pays—B.Concluding Findingsand RationaleSection 8(b)(7)(C) of the Act, which Respondent Unionishere accused of violating, prohibits recognitional or,'organizational picketing by an uncertified union for aperiod exceeding 30 days without filing a petition fora representation election. The Act does not requirethat recognition or organization be the sole purposeof the picketing' in, order for it to be illegal. It needmerely be shown that recognition or organization wasone of the objects of the picketing.UMW, Pocket Local7083 (Grundy Mining Company),145NLRB 247. Theother side of the coin, however, is that if the objectof the picketing is solelyotherthan recognitional ororganizational, Section 8(b)(7)(C) is not violated. 'It neednot be emphasized that General Counsel, and notRespondent, bears the burden of proof and persuasionon these matters.This case involves an ununionized small house painter,concededly paying below prevailing area union wagescale, who, in company with other such limited entrepre-neurs, caused no concern to the Painters Union solong as he confined himself to those activities, whichwere ununionized.When, however, Gomez expandedto large-scale commercial or commercial-type construc-tion projects traditionally worked byunion painters atunion scale, the Union, fearing the effect on its prevailingarea scales, notified Gomez that it intended to publicizethe discrepancy, through picketing or handbilling. Such"area standards" picketing (or handbilling) to maintainthe compensation rate in a geographic locality isa legiti-mate exercise of Constitutionally protected free speech.As Judge Danaher pointed out inCentralia' Buildingand Construction Trades Counsil v. N.L.R.B.,363 F.2d699, 701 (C.A.P.C.):We regard it as settled that a union legitimatelymay be concerned that some employer is undermin-ing area standards of employment by maintaininglower standards. The, Board itself has recognizedthat no unfair labor practice occurs when a unionengagesin picketing which has for itssole objecttruthfully advising the public that some employerisoperating, under substandard working , condi-tions." [Emphasis, supplied.]Existenceofanobjectiveproscribedby Section8(b)(7)(C)may not be inferred upon the basis of thepicketingalone.Houston Building Construction TradesCouncil (Claude Everett Construction Company),136NLRB 321,323-24;'International Hod Carriers, LocalNo. 41 Calumet Contractors Association),133NLRB512, 513.Nor does the fact that the area standardsoutht to be imposed coincides with the union negotiatedrate, brand the union effort as recognitional, since picket-ing.for a'union rate is not unlawful.Houston Building,supra.In itsnotification to Gomez' the Union explicitly point-ed out that it was not interested in recognition or organi-zation. All of Respondent's subsequent actions, at bothof the project sites involved, were consistent with thatdisclaimer." As shown, it has not been established byjsubstantial credible evidence that the Union, throughits'BusinessRes'presentative', Abbott 'or otherwise; atany material time demanded recognition, or thai it—inany way sought, to establish a contractual relationshipwith Gomez12; nor that 'it, engageddrive or campaign or in what may fairly be regardedas organizationalactivity tied to the situation complainedof. There is here an absence of the recognitional demandsor indicia, as well as of anything resemblingan organiza-tional drive or effort; encountered in other cases involv-ing violation of Section 8(b)(7). 13 As has already beenindicated, the sharply conflicting accounts by two directlyinterested witnesses (Gomez and Abbott) of conversa-f11While it is true that such a disclaimer does not preclude a findingof recognitional or organizational motivation supported by other evidenceof his motive as true in fact, (2) there is an absence of substantialcredible evidentiary support for a contrary finding, and (3) the burdenisupon General Counsel to establish a contrary motivation on Respond-ent's part, such as through collateral inconsistent acts, and that burdenhas not been met12Thus, Gomez could have complied with the Union's area standards'maintenance desires, and thereby brought about termination of thepicketing, without ever even meeting with the Union1'Cf, e g , Local Joint Executive Board, Hotel &RestaurantEmploy-ees, etc (Holiday Inns ofAmerica,Inc ),169 NLRB 683,Butchers'Union,Local No 120, Meat Cutters (M. Moniz PortugueseSausageFactory,160 NLRB 1465, 1468-69;Operative Plasterers' andCementMasons,Local 44 (Penny ConstructionCompany, Inc ), 144 NLRB1298, 1300;CentralKentuckyBuilding & Construction Trades Council,AFL-CIO (Eubank & Steele Construction Co ,Inc ), Case 9-CP-35,TXD dated Nov 29, 1965, and casesthere analyzed PAINTERSUNION NO 76tions upon whichalonefindings here could be based,cannot, in the absence of any corroboration or corrobora-tive element whatsoever, and lacking any rational basisfor testimonial demeanor preference or clue to assistin resolution of the testimonial conflicts in favor ofGomez, afford a sufficient basis for fact finding of viola-tion through Abbott of statutory requirements "Theburden of proof is upon the General CounselWhenthe Trial Examiner is not persuaded by the testimo-ny of the General Counsel's witnessesthe GeneralCounsel has failed to meet that burden of proof "BlueFlash Express, Inc ,109 NLRB 591, 592 Nor wouldI feel justifiedinmaking findingsbased upon the vagueand ambivalent, semijocular and longstandingly repeti-tive (regularly antedating the events described) taproomtalk ascribed to Abbott by his bibulous convivant Ram-sey 14 The long and the short of the matter simplyis that a fair preponderance of substantial credible evid-ence, as is required,15 fails to establish that the picketinghere was either recognitional or organizational, as isessentialbefore it may be deemed unlawful under Section8(b)(7)(C) of the Act, as chargedie 17Iso find and'"Itmay also be noted in passing that Abbott s remark to Gomez sson-not relied on by General Counsel and which Abbott volunteeredin his own testimony-in Gomez s presence long antedated the eventshere described and can thus hardly-somewhat analogously to Ramsey stestimonial yield-be considered to reflect organizational activity tiedto the events were descnbed and thus violative of Sec 8(b)(7)(C)11Administrative Procedure Act 5 U S C Secs 556(d) and 706(2)(E)Consolidated Edison Co vN L R B305 U S 197 299WillapointOysters vEwing 174 F 2d 676 690 691 (C A 9)N L R B v BellOil & GasCo98 F 2d 406 410 (C A 5) NLRB vA S AbellCo 97 F 2d 951 958 (C A 4) The burden of proof and persuasionin this regard is and remains upon General Counsel AdministrativeProcedure ActsupraSec 556(d)Consolidated Edison Co v N L R Bsupra Blue Flash Express Inc109 NLRB 591 592 Attorney General sManual on the Administrative Procedure Act 75 (1947)"'It is to be noted that the complaint here does not allege anyunlawful secondary activity by Respondent in violation of Sec 8(b)(4)of the Act In this connection as correctly stated at the hearing bycounsel for General CounselItmakes no differencewhetheror not there was a reserved gate set up in this case or notRespondenturges however that its punctilious honoring of the reserved entrance(s)as established byGomezevidences its bona fidesin this matter sinceif its objective here had really been recognitional or organizationalwithin the meaning of Sec 8(b)(7)(C) it could have mounted pressureupon Gomez by ignoring the Gomez separate entrance(s) so as toembroil the other subcontractors as well as the general contractorin its dissatisfaction with Gomez s practices Thus in Respondentsview its consistent honoring of the Gomez separate entrances is someevidence tending to support its defense that its picketing under thedescnbed circumstances was neither recognitional nor organizationalwithin the ban of Sec 8(b)(7)(C)Although Respondents argumentisnot devoid of appeal it is unessential to pass upon it in viewof findings and conclusions here arrived at without necessity for resortto the effect if any of Respondent s honoring of Gomez s reservedentrances11Toward the end of the hearing General Counsel offered into evidenceover Respondents objection a stipulation by the parties inthe United States District Court for the District of Kansas approvedNovember 7 1969 by U S District Judge Frank G Theis underwhich picketing by Respondent was held in abeyance pending final409shall accordingly recommend that, under the circum-stances the required burden of proof not having beenmet, the complaint be dismissed ""Upon the foregoing findings and the entire record,I state the followingCONCLUSIONS OF LAW1Brotherhood of Painters, Decorators and Paperhan-gers of America, Union No 76, Respondent herein,isand has at all material times herein been a labororganization within the meaning of Section 2(5) of theNational Labor Relations Act, as amended2Gomez Painting & Decorating Co , Charging Partyherein, is and has at all material times hereip beenan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of said Act3Assertion of jurisdiction in this proceeding is prop-er4 It has not been established by a fair preponderanceof the substantial credible evidence that, as allegedin the complaint, Respondent has engaged in any unfairlabor practice in volation of Section 8(b)(7)(C) of theNational Labor Relations Act, as amendedUpon the foregoing findings and conclusions and uponthe entire record, and pursuant to Section 10(c) ofthe Act, I make the followingRECOMMENDED ORDERIt is hereby ordered that the complaint herein, datedOctober 22, 1969, be and the same is hereby dismisseddisposition of the instant proceeding Decision on Respondent s objectionwas reservedClearly the mere fact that the Union was willing towithhold further picketing until an orderly determination by the Boardupon a full evidentiary hearing of the question of the Union s rightto do so may not be considered as a confession of guilt Not onlywas the stipulation in the nature of a settlementof the DistrictCourt application for a temporary injunction but it contains no admissionof fact or law and has no probative force or materiality here Underthe circumstances the stipulation (G CExh 5-Ident ) is receivedmerely for historical purposes as background since the matter it involvescould otherwise properly be officially noticed11In view of the findings and conclusions here made it is unnecessaryto consider whether the picketing at the two separate projects hereinvolved may under the circumstances including their physical separationand the time hiatus involved be coupled for purposes of the 30 daypetition filing requirement of Sec 8(b)(7)(C)Nor-even aside fromthewording of the picket sign which was not cast in terms of thepublicity provisoto Sec 8(b)(7)(C) but cf Act Sec 8(c)-is thepublicity provisoto Sec 8(b)(7)(C) here involved in view of thedetermination that the picketing was neither recognitional nor organizationalHoustonBuilding and Construction Trades Council (Claude EverettConstruction Company) 136 NLRB 321 323-24International HodCarriers BuildingLocal 840 (C ABhnne ConstructionCompany)135NLRB 1153 Since the publicity proviso to Sec 8(b)(7)(C) is forthis reason not involved and there is no charge of violation of Sec8(b)(4) in any aspect the fact that the picketing may have resultedin work stoppages is irrelevant hereIbidsee also NLRA Sec 8(c)